Name: Commission Regulation (EEC) No 1611/90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/ 18 Official Journal of the European Communities 16. 6 . 90 COMMISSION REGULATION (EEC) No 1611/90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas Article 3 of that Regulation provides that the price of each cereal on the world market is to be equal to the average of the cif prices of that cereal ; whereas the cif prices are recorded for the five-month period ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1990 ; Having regard to the Treaty establishing the European Economic Community, Having - regard to the Act of Accession of Spain and Portugal, Whereas the second component must be equal to 7 % of = the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ;Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products (6), as amended by Regulation (EEC) No 1 251 /90 Q ; Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 ; Whereas, as the levies and sluice-gate prices were last fixed by Commission Regulation (EEC) No 768/90 of 29 March 1990 (3), for the period from 1 April to 30 June 1990 , new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1990 ; Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain determined in accordance with Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1 975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 4160/87 (*),, the composition whereof is indicated therein ; Whereas the second component must be equal to 7 %, and for products falling within CN codes ex 1602 and ex 1902 to 10 % of the average offer prices for imports during the 12 months to 1 April ; whereas those averages should be determined bearing in mind all the informa ­ tion available on imports into the Community from third countries, taking into account the representative character of prices ; Whereas the value within the Community of that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the same quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 160220 90 arid 1602 90 10 in respect of which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT), the levies must not exceed the amount resulting from that binding ;(') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 83, 30 . 3 . 1990, p. 69 . (4) OJ No L 282, 1 . 11 . 1975, p. 21 . 0 OJ No L 392, 31 . 12. 1987, p. 46. (6) OJ No L 373, 31 . 12. 1987, p . 25. 0 OJ No L 121 , 12. 5. 1990, p . 29 . 16. 6. 90 Official Journal of the European Communities No L 152/ 19 Whereas, for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases ('), as last amended by Regulation (EEC) No 3909/87 (2), the sluice-gate prices must be fixed in advance for each quarter ; tries (3) and Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT) (4), special import arrangements were introduced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in particular of certain pigmeat products ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (*) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other ; whereas that situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; HAS ADOPTED THIS REGULATION :Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 January to 31 May 1990 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall , in accordance with Article 3 (1 ) of Regula ­ tion (EEC) No 2766/75, be 15 % of the value of the quantity of feed grain ; Article 1 1 . For the period 1 July to 30 September 1990 the slui ­ ce-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto. 2 . Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 and 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies set out in the Annex shall be suspended. Whereas the third amount, which represents overhead costs of production and marketing, shall , in accordance with Article 3 (2) ...of Regulation (EEC) No 2766/75, be ECU 38,69 per 1 00 kilograms of pig carcases : Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, by Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing coun ­ Article 2 This Regulation shall enter into force on 1 July 1990 . (') OJ No L 282, 1 . 11 . 1975, p. 25. (2) OJ No L 370, 30 . 12. 1987, p . 11 . 0 OJ No L 383, 30. 12. 1989, p . 125 . (4) OJ No L 84, 30 . 3 . 1990, p . 85. 0 OJ No L 58, 1 . 3 . 1986, p . 45 . No L 152/20 Official Journal of the European Communities 16. 6 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission 16. 6. 90 Official Journal of the European Communities No L 152/21 ANNEX to the Commission Regulation of IS June 1990 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 79,48 44,91 0103 92 11 67,59 38,20   0103 92 19 79,48 44,91   0203 11 10 103,35 58,40  0203 12 11 149,86 84,69  0203 12 19 115,75 65,41  0203 19 11 115,75 65,41  0203 19 13 167,43 94,62  0203 19 15 89,91 50,81  0203 19 55 167,43 94,62 0203 19 59 167,43 94,62  0203 21 10 103,35 58,40  0203 22 1 1 149,86 84,69  0203 22 19 115,75 65,41  0203 29 1 1 115,75 65,41  0203 29 13 167,43 94,62 (')  0203 29 15 89,91 50,81  0203 29 55 167,43 94,62 (')  0203 29 59 167,43 94,62  0206 30 21 125,05 70,67 7 0206 30 31 90,95 51,40 4 0206 41 91 125,05 70,67 7 0206 49 91 90,95 51,40 4 0209 00 11 41,34 23,36  0209 00 19 45,47 25,70  0209 00 30 24,80 14,02  0210 11 11 149,86 84,69 (')  0210 11 19 115,75 65,41  0210 11 31 291,45 164,70  0210 11 39 229,44 129,66  0210 12 11 89,91 50,81 (')  0210 12 19 149,86 84,69  0210 19 10 132,29 74,76  0210 19 20 144,69 81,77  0210 19 30 115,75 65,41  0210 19 40 167,43 94,620  0210 19 51 167,43 94,62  0210 19 59 167,43 94,62  0210 19 60 229,44 129,66  0210 19 70 288,35 162,95  0210 19 81 291,45 164,70  0210 19 89 291,45 164,70  0210 90 31 125,05 70,67  0210 90 39 90,95 51,40  1501 00 11 33,07 18,69 3 1501 00 19 33,07 18,69  1601 00 10 144,69 98,46 0 24 1601 00 91 242,87 170,93 (') (2)  No L 152/22 Official Journal of the European Communities 16. 6 . 90 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 165,36 115,58 (')O 1602 10 00 115,75 86,20 26 " 1602 20 90 134,36 122,53 25 1602 41 10 253,21 177,52  1602 42 10 211,87 144,88  1602 49 11 253,21 186,62  1602 49 13 211,87 159,39  1602 49 15 211,87 141,56 0  ^ 1602 49 19 139,52 96,47 0  1602 49 30 115,75 82,42  1602 49 50 69,24 57,93  1602 90 10 134,36 97,19 26 1602 90 51 139,52 95,13  1902 20 30 69,24 54,59  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3899/89 is reduced by 50% within the limits of . the fixed amounts referred , to in that Annex. (2) The levy on products originating in the ACP States/OCT countries and listed in Article 8 of Regulation (EEC) No 715/90 reduced by 50% within the limits of the quotas referred to in that Regulation. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ).